The so-called claims of law made in the argument in the trial court were claims of fact. The issues of fact were found upon conflicting evidence in favor of the defendant. It is under such circumstances useless to attempt their retrial in this court.
The second reason of appeal was not made in the trial court and for that reason will not be considered. Reason of appeal three, that the court mistook the law in rendering judgment for the plaintiff, is general and cannot under the rules be regarded. Reason of appeal four, based upon corrections of the finding, is not well taken. The appeal is entirely without merit.
   There is no error.